Citation Nr: 0301590	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-03 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to Department of Veterans 
Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is the surviving spouse of the veteran who 
had recognized active service from November 2, 1941, to 
December 22, 1941, from March 28, 1942, to July 14, 1942, 
and from July 3, 1945, to June 30, 1946.  He died in 
February 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
determination by the VA Regional Office (RO) in Manila, 
the Republic of the Philippines, which denied reopening a 
claim for VA death benefits.  In correspondence dated in 
July 2002 the appellant withdrew her request for a 
personal hearing before a member of the Board.


FINDINGS OF FACT

1.  In June 2000 the RO notified the appellant that her 
claim for VA benefits was denied because the veteran 
forfeited all rights, claims, and benefits because he 
aided an enemy of the United States; she was notified of, 
and did not timely appeal, that decision.  

2.  Competent evidence added to the record since the June 
2000 determination includes no new evidence which bears 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and a 
claim of entitlement to VA benefits may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West Supp. 2002)) became law.  Regulations 
implementing the VCAA have now been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to assist 
provisions of the VCAA do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f). 
Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.

In a March 2002 statement of the case the RO notified the 
appellant of the VCAA and of the evidence necessary to 
substantiate her claim with identification of the parties 
responsible for obtaining pertinent evidence.  As she has 
been kept apprised of what she must show to prevail in her 
claim, what information and evidence she is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that the duty to notify provisions of the 
VCAA are fulfilled.  No additional assistance or 
notification to the appellant is required. 

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  
[As was previously noted, an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.]

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA benefit recipients or claimants 
who have been the subject of a final decision declaring 
forfeiture of eligibility for VA benefits may have that 
final decision reopened upon the presentment of new and 
material evidence or revised based on a finding of CUE in 
the original forfeiture decision.  Trilles v. West, 13 
Vet. App. 314 (2000).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held, however, that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not 
been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

VA records in this case show that in September 1979 the 
veteran was notified of a decision under the provisions of 
38 U.S.C. § 3504(a) (presently 38 U.S.C.A. § 6104) that he 
had forfeited all rights, claims, and benefits under the 
laws administered by VA.  It was noted that the evidence 
of record clearly established that from March 15, 1944, to 
August 1, 1944, he was a member of the Japanese sponsored 
and controlled Bureau of Constabulary (BC) and that he had 
been engaged in the overall mission of an enemy to wage 
war against the United States and its allies.  It was 
noted that service department reports certified he had no 
recognized guerrilla service.

Under 38 U.S.C.A. § 6104(a), any person shown by evidence 
satisfactory to the Secretary of the VA to be guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit 
all accrued or future gratuitous benefits under laws 
administered by the Secretary.  In the case of any 
forfeiture under this section there shall be no authority 
after September 1, 1959, to make an apportionment award or 
to make an award to any person of gratuitous benefits 
based on any period of military, naval, or air service 
commencing before the date of commission of the offense.  
38 U.S.C.A. § 6104(c).

In June 2000 the appellant was notified that her claim for 
VA benefits was denied because the veteran forfeited all 
rights, claims, and benefits because he aided an enemy of 
the United States.  She was notified of the determination 
and her appellate rights, but did not submit a timely 
notice of disagreement.  

In correspondence dated in October 2000 the appellant, in 
essence, requested her claim for VA benefits be reopened.  
In January 2001 the RO notified the appellant that her 
claim had been denied in June 2000.  

In October 2001 the appellant submitted a copy of a 
Philippine service department certification dated July 25, 
2000, indicating the veteran had served in the USAFFE.  At 
a personal hearing in March 2002 she testified that she 
had personal knowledge of the veteran's BC service.  She 
reported he had served as a cook and recalled that he had 
gone on patrols wearing the khaki BC uniform and had been 
armed with ammunition.  She stated he served until he 
escaped in 1945 and joined the guerrillas, but that she 
had no other evidence to support her claim that he had 
assisted the guerrillas.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is cumulative or redundant of the evidence 
previously considered.  The assertions that the veteran, 
in essence, had not aided the enemy and had joined the 
guerrillas were previously of record and were considered 
in prior decisions.  The only evidence that would be new 
and material in the circumstances of this case would be 
evidence tending to show 1) that the veteran had 
recognized guerilla service (the Service Department has 
certified he did not) and 2) that he had not served with 
the BC.  No such evidence has been submitted.  The 
appellant, herself, has testified that she has personal 
knowledge of his participation in the BC.  

As the information provided in support of the application 
to reopen a claim for entitlement to VA benefits does not 
include new evidence which bears directly and 
substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims, it is not "new and material," and the application 
to reopen the claim must be denied.


ORDER

The appeal to reopen a claim for entitlement to VA 
benefits is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

